Citation Nr: 0328108	
Decision Date: 10/20/03    Archive Date: 10/28/03

DOCKET NO.  02-01 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in San 
Juan, the Commonwealth of Puerto Rico



THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
psychiatric disability, to include the claim of secondary 
service connection for a psychiatric disability.  

2.  Entitlement to an increased rating for low back strain, 
currently assigned a 20 percent evaluation.

3.  Entitlement to an increased (compensable) rating for 
conjunctivitis of the eyes.



REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

The appellant had active service from June 1975 to June 1977.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating decision by the 
San Juan, Puerto Rico, Regional Office (RO), which, in part, 
increased an evaluation for low back strain from 10 percent 
to 20 percent; and confirmed a noncompensable evaluation for 
conjunctivitis.  In March and October 2002, appellant 
submitted written statements canceling previous requests for 
an RO hearing.  

Historically, a November 1977 rating decision denied direct-
incurrence service connection for a psychiatric disability.  
Although appellant was provided timely notification of that 
rating decision, he did not file a timely Notice of 
Disagreement therewith.  Rating decisions in May 1987, March 
1988, and August 2001 denied reopening of that psychiatric 
disability service connection claim.  Although appellant was 
provided timely notification of said May 1987 and March 1988 
rating decisions, he did not file a timely Notice of 
Disagreement therewith.  After appellant filed a timely 
Notice of Disagreement with that August 2001 rating decision 
and a January 2002 Statement of the Case was issued on the 
issue of whether new and material evidence has been submitted 
to reopen the psychiatric disability service connection 
claim, a timely Substantive Appeal on said issue was not 
received.  (In fact, it was indicated that the appellant had 
"withdrawn" consideration of that issue, although the basis 
for that notation is unclear.)  That August 2001 rating 
decision represents the last final decision with regards to 
the psychiatric disability service connection issue.  Evans 
v. Brown, 9 Vet. App. 273, 285 (1996).

Appellant subsequently appealed an April 2003 rating 
decision, which denied service connection for a psychiatric 
disability, apparently on direct-incurrence as well as 
secondary service connection bases (See also a July 2003 
Statement of the Case addressing that issue on direct-
incurrence as well as secondary service connection bases).  
(The veteran has subsequently indicated that he desires 
consideration of the new and material evidence issue.)  It 
does not appear from the evidentiary record, however, that 
the RO has formally considered the finality of the prior 
August 2001 rating decision in question insofar as it denied 
reopening of the psychiatric disability service connection 
claim.  In Barnett v. Brown, 8 Vet. App. 1, 4 (1995), the 
United States Court of Appeals for Veterans Claims (Court) 
held that "the new and material evidence requirement was 
clearly a material legal issue which the BVA had a legal duty 
to address, regardless of the RO's actions."  See also 
Barnett v. Brown 83 F.3d 1380 (Fed. Cir. 1996).  

The Board has reframed the service connection issue and, in 
the decision herein, has determined that new and material 
evidence has been submitted to reopen said claim of 
entitlement to service connection for a psychiatric 
disability, as will be explained in detail below.  The issue 
of service connection for a psychiatric disability will be 
considered on a de novo basis and, together with the other 
increased ratings appellate issues, will be addressed in the 
REMAND section below. 


FINDINGS OF FACT

1.  An August 2001 rating decision determined that new and 
material evidence had not been submitted to reopen a 
psychiatric disability service connection claim.  After 
appellant expressed timely disagreement and a January 2002 
Statement of the Case was issued, a timely Substantive Appeal 
on said issue was not received.  

2.  Additional evidence submitted subsequent to that August 
2001 rating decision (with the credibility of that evidence 
presumed only insofar as determining reopening of the claim), 
when viewed in the context of all the evidence, relates to an 
unestablished fact necessary to substantiate the claim.  

CONCLUSION OF LAW

Evidence received subsequent to the unappealed August 2001 
rating decision, which denied reopening of a claim for 
entitlement to service connection for a psychiatric 
disability, is new and material, and the claim is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 
3.156(a), 20.302(a) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the issue of whether new and material 
evidence has been submitted to reopen the claim of 
entitlement to service connection for a psychiatric 
disability, VA amended 38 C.F.R. § 3.156(a), effective August 
29, 2001, which includes a restated definition of "new and 
material evidence."  The regulation was not intended to 
bestow any new rights.  See 66 Fed. Reg. 45,629 (Aug. 29, 
2001).  In pertinent part, under the pre-amendment version of 
38 C.F.R. § 3.156(a) (2001), "new" evidence was defined as 
more than evidence which was not previously physically of 
record, and must be more than merely cumulative; and 
"material" evidence, was defined as must by itself or in 
connection with evidence previously assembled be so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  Since appellant's current 
appeal to reopen stems from a recent April 2003 rating 
decision, which is after the August 29, 2001 effective date 
of the revised 38 C.F.R. § 3.156(a), the amended version of 
38 C.F.R. § 3.156(a) is applicable here.  The amended version 
of 38 C.F.R. § 3.156(a) (2002) states:

A claimant may reopen a finally 
adjudicated claim by submitting new and 
material evidence.  New evidence means 
existing evidence not previously 
submitted to agency decision makers.  
Material evidence means existing evidence 
that, by itself or when considered with 
previous evidence of record, relates to 
an unestablished fact necessary to 
substantiate the claim.  New and material 
evidence can be neither cumulative nor 
redundant of the evidence of record at 
the time of the last prior final denial 
of the claim sought to be reopened, and 
must raise a reasonable possibility of 
substantiating the claim.  

The August 2001 rating decision, which denied reopening of 
service connection for a psychiatric disability, is final, 
since appellant was notified and did not perfect an appeal as 
to this issue.  Thus, said final August 2001 rating decision 
may not be reopened, in the absence of new and material 
evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. §§ 3.104(a), 
3.156(a), 20.302(a); Manio v. Derwinski, 1 Vet. App. 140 
(1991).  Parenthetically, appellant has not argued any other 
legal basis for attacking that final rating decision.

The evidence previously considered in the final August 2001 
rating decision, which denied reopening of service connection 
for a psychiatric disability, included appellant's service 
medical records.  The service medical records, including an 
April 1977 service separation examination report, did not 
include any complaints, findings, or diagnoses pertaining to 
a psychiatric disability.  On August 1977 VA psychiatric 
examination, appellant appeared tense with depressed mood.  
No thought disorder, hallucinations, or delusions were 
reported.  Depressive neurosis with hysterical features was 
diagnosed.  On August 1977 VA psychological examination, 
appellant was described as an emotionally immature and 
dependent person with somatization as one of his preferred 
defense mechanisms.  Psychologic test results also indicated 
that thought processes appeared confused.  The impression was 
neurotic depression with certain hysteric character traits.  

A September 1986 private hospitalization report indicated 
that appellant was diagnosed with alcohol abuse/dependence 
and acute psychotic episode.  A past medical history of 
alcohol abuse was noted.  A 1987 VA hospitalization report 
included diagnoses of paranoid schizophrenia and alcohol and 
substance abuse.

In a March 2001 written statement, a private psychiatrist 
"V.J.M." reported that he had treated appellant since 
August 1999 and that the diagnosis was paranoid 
schizophrenia.

Based on this evidentiary record, the August 2001 rating 
decision determined that new and material evidence had not 
been submitted to reopen the psychiatric disability service 
connection claim, on the grounds that a psychiatric 
disability was not shown during service and schizophrenia was 
initially manifested years after service.  

The evidence received subsequent to the final August 2001 
rating decision includes an April 2003 VA psychiatric 
examination report with medical opinion rendered, stating 
that appellant's schizophrenia was not secondary to his 
service-connected low back condition.  However, an October 
2002 written statement from said private psychiatrist 
"V.J.M." included appellant's complaints of psychiatric and 
back symptoms and a diagnosis of major depression with 
psychotic features secondary to a back condition.  The 
October 2002 private medical statement's diagnosis appears to 
relate appellant's psychiatric disorder to a back condition, 
presumably the service-connected back disability classified 
as low back strain.  With the credibility of that October 
2002 private medical diagnosis presumed only insofar as 
determining reopening of the claim (See Justus v. Principi, 3 
Vet. App. 510, 512-13 (1992), such evidence, when considered 
with evidence previously assembled, relates to an 
unestablished fact necessary to substantiate the claim.  
Therefore, the Board concludes that said recent evidence 
constitutes "new and material" evidence.  Accordingly, 
since evidence received subsequent to the August 2001 rating 
decision, which determined that new and material evidence had 
not been submitted to reopen the psychiatric disability 
service connection claim, is new and material, the claim is 
reopened.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. §§ 3.104(a), 
3.156(a), 20.302(a).  


ORDER

Since new and material evidence has been received to reopen 
the claim of entitlement to service connection for a 
psychiatric disability, including secondary service 
connection for a psychiatric disability, that claim is 
reopened, and the appeal is allowed to this extent.

REMAND

Since the Board, in the decision herein, has determined that 
new and material evidence has been submitted to reopen the 
claim of entitlement to direct and secondary service 
connection for a psychiatric disability, that issue is now 
reframed as entitlement to service connection for a 
psychiatric disability to include on a secondary basis, and 
will be dealt with on a de novo basis.  With respect to this 
now reframed issue, initial review of the evidentiary record 
indicates that additional evidentiary development should be 
accomplished prior to final appellate determination.  
Although on recent April 2003 VA psychiatric examination, a 
medical opinion was rendered that appellant's schizophrenia 
was not secondary to his service-connected low back 
condition, the rationale for that opinion was not expressly 
explained.  The VA has a duty to assist the veteran in the 
development of facts pertinent to his claim.  The Board must 
consider only independent medical evidence to support its 
findings rather than provide its own medical judgment.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Adequate 
medical opinion regarding the etiology of appellant's 
psychiatric disability is deemed warranted for the Board to 
equitably decide this appellate issue, and should therefore 
be obtained.  

Additionally, in appellant's July 2003 Substantive Appeal on 
the issue of secondary service connection for a psychiatric 
disability, he indicated that additional evidence, including 
VA medical evidence, existed.  It is unclear from the record 
whether the RO has attempted to obtain such evidence.  The 
evidentiary record also indicates that appellant was employed 
by the United States postal service for several years 
(apparently between the late 1970's and 1987).  See April 
2001 VA examination report.  However, it is unclear whether 
the RO has attempted to obtain any pertinent employment 
medical records that might be available.  

With regards to the issue of an increased (compensable) 
rating for conjunctivitis, although service connection is 
currently in effect for conjunctivitis of both eyes, it 
appears that the August 2001 rating decision and subsequent 
Statement of the Case/Supplemental Statements of the Case 
only listed the conjunctivitis disability rating issue as 
involving the right eye.  Consequently, it is the Board's 
opinion that the RO should readjudicate that appellate issue 
reframed as entitlement to an increased (compensable) rating 
for conjunctivitis of both eyes.  Additionally, since 
appellant has not been afforded a recent VA ophthalmologic 
examination, the RO should arrange such examination to 
determine whether conjunctivitis of either eye is in fact 
currently manifested and, if so, its severity.  

With respect to the service-connected low back condition, 
classified as low back strain, appellant was last afforded a 
VA orthopedic examination in April 2001.  A subsequent 
private MRI of the lumbar spine was interpreted as showing 
lumbosacral disc degeneration.  It is the Board's opinion 
that the RO should arrange appropriate examination(s) to 
determine the current nature and severity of his low back 
disability.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), as codified at 38 U.S.C.A. § 5100 et. seq. (West 
2002) became law.  It does appear that by issuance of April 
2001 and March 2003 letters, the RO has expressly satisfied 
the Veterans Claims Assistance Act of 2000 (VCAA) requirement 
that VA notify the veteran as to which evidence was to be 
provided by the veteran, and which would be provided by VA 
with respect to the appellate issues.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  However, the RO's March 
2003 letter, which was issued on the issue of entitlement to 
secondary service connection for a psychiatric disability, in 
pertinent part, stated that appellant had one month from date 
of that letter to submit the requested information or 
additional evidence and that if VA did not receive the 
information or additional evidence within that time period, 
VA would decide said claim based only on the existing 
evidence.  In a recent decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003), the Federal Circuit invalidated a 30-day response 
period contained in 38 C.F.R. § 3.159(b)(1) as inconsistent 
with 38 U.S.C.A. § 5103(b)(1).  The Federal Circuit made a 
conclusion similar to that reached in Disabled American 
Veterans et. al. v. Secretary of Veterans Affairs, 327 F.3d 
1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Federal Circuit held that 
the 30-day period provided in § 3.159(b)(1) to respond to a 
VCAA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  Therefore, 
since this case is being remanded for other evidentiary 
development, the appellant should be informed that 
notwithstanding the information previously provided, a full 
year is allowed to respond to a VCAA notice.  

Accordingly, the case is REMANDED for the following:

1.  The RO should request appellant 
to provide any additional, medical 
records (not previously submitted) 
that he may have in his possession 
pertaining to any relevant treatment 
for the claimed psychiatric 
disability or the service-connected 
low back disability and 
conjunctivitis of the eyes, as well 
as the complete names and addresses 
of any physicians or medical 
facilities which provided such 
treatment.  All available, actual 
clinical records (as distinguished 
from physicians' statements based 
upon recollections of previous 
treatment) of any such treatment 
should be obtained from the 
specified health care providers, 
including, but not limited to, the 
San Juan, Puerto Rico, VA Medical 
Center.  To the extent the 
appellant's assistance is needed in 
determining any details for an 
informed request, his assistance 
should be requested as indicated.  
The appellant should be provided 
release forms and requested to sign 
and return them for each non-VA 
health care provider identified.  In 
the event that records are 
unavailable, this should be noted in 
writing in the claims folder.  

2.  The RO should obtain any 
relevant employment medical records, 
such as pre- employment/employment 
physical examinations reports, and 
associate them with the claims 
folder. The appellant should be 
requested to sign and submit 
appropriate consent forms to release 
any private clinical records to the 
VA.  If he knows that the employer 
would have no pertinent records, he 
should so indicate for the claims 
folder.

3.  With respect to the issue of 
service connection for a psychiatric 
disability, the RO should have the 
same VA physician who conducted an 
April 2003 VA psychiatric 
examination, or if unavailable, 
other VA physician(s), to review the 
entire claims folder and express 
opinion(s), including the degree of 
probability expressed in terms of is 
it at least as likely as not, 
regarding the following:  

	(a) Did any chronic acquired 
psychiatric disability have an in-
service onset, or if not manifested 
during service, what is its 
approximate date of onset? (this 
opinion should include whether the 
psychiatric symptoms noted on the 
first post-service VA examination 
are the early onset of a 
subsequently diagnosed disorder); 
(b) is any chronic acquired 
psychiatric disability causally or 
etiologically related to the 
service-connected low back 
disability, classified as low back 
strain? And, (c) did the service-
connected low back disability, 
classified as low back strain, 
aggravate any chronic acquired 
psychiatric disability?

	The term "aggravate" used 
herein refers to post-service 
aggravation of a non-service-
connected condition by a service-
connected condition, to wit: an 
increase in severity of a non-
service-connected disability (any 
additional impairment of earning 
capacity) attributable to and caused 
by an already service-connected 
condition.  See Allen v. Brown, 7 
Vet. App. 439 (1995).

If additional 
psychiatric/psychologic examinations 
are deemed indicated, then these 
should be accomplished.

If these matters cannot be medically 
determined without resort to mere 
conjecture, this should be commented 
upon by the physician(s).  The 
physician(s) should adequately 
summarize the relevant history and 
clinical findings, and provide 
adequate reasons for the medical 
conclusions rendered.

4.  With respect to the issue of 
entitlement to an increased rating 
for the service-connected low back 
disability, classified as low back 
strain, the RO should arrange 
appropriate examination, such as an 
orthopedic examination, to determine 
the nature and current severity of 
said disability.  All indicated 
tests and studies should be 
performed, such as range of motion 
studies of the back expressed in 
degrees.  

The examiner should review the 
entire claims folder and describe in 
detail all symptoms reasonably 
attributable to the service-
connected low back disability, 
classified as low back strain, and 
their current severity.  The 
examiner should state whether the 
service-connected back disability 
results in any weakness, weakened 
movement, excess fatigability, and 
incoordination; and if so, describe 
the nature and severity thereof.  

The examiner should describe in 
adequate detail neurologic symptoms, 
if any, involving the back 
reasonably attributable to the 
service-connected back disability 
(versus other causes).  The examiner 
should specify whether painful 
motion of the back is clinically 
elicited, and if so, the nature, 
location, and intensity of the pain 
should be described in detail.  Any 
objective indications of such pain 
should be described.  The examiner 
should elicit information as to 
precipitating and aggravating 
factors (i.e., movement, activity), 
effectiveness of any pain medication 
or other treatment for relief of 
pain, functional restrictions from 
pain on motion, and the effect the 
service-connected back disability 
has upon appellant's daily 
activities.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995) and 38 C.F.R. 
§§ 4.10, 4.40, 4.45 (2001).  The 
degree of functional impairment or 
interference with daily activities, 
if any, by the service-connected 
back disability should be described 
in adequate detail.  

5.  With respect to the issue of an 
increased (compensable) rating for 
conjunctivitis of the eyes, the RO 
should arrange a VA ophthalmologic 
examination.  All indicated tests 
and studies should be performed.  
The entire claims folder should be 
reviewed by the examiner.  

If the examiner determines that 
appellant does not currently have 
any active conjunctivitis or 
residuals of conjunctivitis of each 
eye, this should be specifically 
stated in the record.

However, if the examiner determines 
that appellant currently does have 
active conjunctivitis or residuals 
of conjunctivitis of either eye, all 
symptoms reasonably attributable to 
the service-connected conjunctivitis 
should be described in adequate 
detail, including their degree of 
severity, for each eye involved.  
The degree of functional impairment 
or interference with daily 
activities, if any, by the service-
connected conjunctivitis should be 
described in adequate detail.  

6.  The RO must review the claims 
folders and ensure that all VCAA 
notice obligations have been 
satisfied in accordance with the 
recent decision in Paralyzed 
Veterans of America v. Secretary of 
Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and any other 
applicable legal precedent.  The 
appellant should be informed that 
notwithstanding the information 
previously provided in said March 
2003 letter, a full year is allowed 
to respond to a VCAA notice.  

7.  The RO should review any 
additional evidence and readjudicate 
the issue of service connection for 
a psychiatric disability on the 
merits and the issues of increased 
ratings for low back strain and 
conjunctivitis of the eyes, under 
all appropriate legal theories, with 
consideration of applicable court 
precedents and statutory and 
regulatory provisions.  

When the aforementioned development 
has been accomplished, to the extent 
the benefits sought are not granted, 
a supplemental statement of the case 
should be provided, and the case 
should be returned to the Board for 
further appellate consideration, to 
the extent such action is in order.  
No action is required of the 
appellant until he is notified.  The 
Board intimates no outcome in this 
case by the action taken herein.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA 
or Board) is the final decision for all issues addressed in 
the "Order" section of the decision.  The Board may also 
choose to remand an issue or issues to the local VA office 
for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, 
you cannot appeal an issue remanded to the local VA office 
because a remand is not a final decision. The advice below on 
how to appeal a claim applies only to issues that were 
allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do 
not need to do anything.  We will return your file to your 
local VA office to implement the BVA's decision.  However, if 
you are not satisfied with the Board's decision on any or all 
of the issues allowed, denied, or dismissed, you have the 
following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for 
Veterans Claims (Court)
?	File with the Board a motion for reconsideration of this 
decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this 
decision based on clear and unmistakable error. 
Although it would not affect this BVA decision, you may 
choose to also: 
?	Reopen your claim at the local VA office by submitting 
new and material evidence. 
There is no time limit for filing a motion for 
reconsideration, a motion to vacate, or a motion for revision 
based on clear and unmistakable error with the Board, or a 
claim to reopen at the local VA office.  None of these things 
is mutually exclusive - you can do all five things at the 
same time if you wish.  However, if you file a Notice of 
Appeal with the Court and a motion with the Board at the same 
time, this may delay your case because of jurisdictional 
conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 
120 days from the date this decision was mailed to you (as 
shown on the first page of this decision) to file a Notice of 
Appeal with the United States Court of Appeals for Veterans 
Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have 
time to appeal to the Court.  As long as you file your 
motion(s) with the Board within 120 days of the date this 
decision was mailed to you, you will then have another 120 
days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the 
Court.  You should know that even if you have a 
representative, as discussed below, it is your responsibility 
to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for 
Veterans Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the 
procedure for filing a Notice of Appeal, the filing fee (or a 
motion to waive the filing fee if payment would cause 
financial hardship), and other matters covered by the Court's 
rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly 
from that website.  The Court's facsimile number is (202) 
501-5848. 

To ensure full protection of your right of appeal to the 
Court, you must file your Notice of Appeal with the Court, 
not with the Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a 
motion asking the BVA to reconsider any part of this decision 
by writing a letter to the BVA stating why you believe that 
the BVA committed an obvious error of fact or law in this 
decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If 
the BVA has decided more than one issue, be sure to tell us 
which issue(s) you want reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

Remember, the Board places no time limit on filing a motion 
for reconsideration, and you can do this at any time. 
However, if you also plan to appeal this decision to the 
Court, you must file your motion within 120 days from the 
date of this decision. 

How do I file a motion to vacate? You can file a motion 
asking the BVA to vacate any part of this decision by writing 
a letter to the BVA stating why you believe you were denied 
due process of law during your appeal. For example, you were 
denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement 
of the Case or Supplemental Statement of the Case, or you did 
not get a personal hearing that you requested. You can also 
file a motion to vacate any part of this decision on the 
basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above 
for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, 
if you also plan to appeal this decision to the Court, you 
must file your motion within 120 days from the date of this 
decision. 

How do I file a motion to revise the Board's decision on the 
basis of clear and unmistakable error? You can file a motion 
asking that the Board revise this decision if you believe 
that the decision is based on "clear and unmistakable error" 
(CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You 
should be careful when preparing such a motion because it 
must meet specific requirements, and the Board will not 
review a final decision on this basis more than once. You 
should carefully review the Board's Rules of Practice on CUE, 
38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time 
limit on filing a CUE review motion, and you can do this at 
any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement 
indicating that you want to reopen your claim.  However, to 
be successful in reopening your claim, you must submit new 
and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, 
but you can also appoint someone to represent you.  An 
accredited representative of a recognized service 
organization may represent you free of charge.  VA approves 
these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An 
accredited representative works for the service organization 
and knows how to prepare and present claims. You can find a 
listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who 
is not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather 
than before VA, then you can get information on how to do so 
by writing directly to the Court.  Upon request, the Court 
will provide you with a state-by-state listing of persons 
admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information 
is also provided on the Court's website at 
www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  
Except for a claim involving a home or small business VA loan 
under Chapter 37 of title 38, United States Code, attorneys 
or agents cannot charge you a fee or accept payment for 
services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or 
accredited agent within 1 year of a final BVA decision, then 
the attorney or agent is allowed to charge you a fee for 
representing you before VA in most situations.  An attorney 
can also charge you for representing you before the Court.  
VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney 
or agent may charge you a reasonable fee for services 
involving a VA home loan or small business loan.  For more 
information, read section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement 
for reasonableness, or you or your attorney or agent can file 
a motion asking the Board to do so. Send such a motion to the 
address above for the Office of the Senior Deputy Vice 
Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Pa
ge 
2



